Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2022 has been entered. 

DETAILED ACTION
Claims 9, 11-12, 14-24 are presented for examination.
This is a first action on the merits based on Applicant’s claims submitted 2/14/2022.
Claims 9, 14, and 22 are currently amended, and claims 1-8, 10 and 13 are cancelled.  Therefore, claims 9, 11-12, 14-24 are pending.                     

Response to Amendments
Acknowledgement to applicant’s amendment to claim 22 has been noted.  The claims have been reviewed, entered and found obviating to previously raised 35 U.S.C. 112(b), second paragraph.  Rejection to claim 22 is hereby withdrawn.


Response to Arguments
Applicant’s arguments filed in the amendment filed 2/14/2022, have been fully considered but are moot in view of new grounds of rejection.  The new grounds are explained below, in the rejection section of this office action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 9, 11-12, 14, 18-20  rejected under 35 U.S.C. 103 as being unpatentable over Holla et al. (US 2015/0355924 A1, hereinafter “Holla”) in further view of Salmela et al. (US 2014/0325515 A1, hereinafter “Salmela”).


Regarding claim 1, Holla teaches:
1. A method of transferring security data from a first hardware security module (HSM) of a computer network to a second HSM, comprising the steps of: 
determining an association (i.e. correspondence) of a virtual machine (VM) with the first HSM (par 24; i.e. each VM 235 has a corresponding virtual hardware platform 240, see also fig. 2, 4), wherein the VM (i) is different from the first HSM (fig. 2, VM 235; Virtual Hardware Platform 240) and the [security] data within the first HSM (par 25; i.e. virtual hardware platform 240 includes storage to store files/data used by VM235), and (ii) runs on a first host within the computer network (fig. 2); 
triggering a migration operation of the VM at the first host (par 49; i.e. source host computing device broadcasts a message to other host computing devices to migrate VM); 
transferring the [security] data from the first HSM to the second HSM (par 55; i.e. migration of the VM includes the transfer of VM files and data, see also par 32, 49; par 24; i.e. each VM 235 has a corresponding virtual hardware platform 240, see fig. 2); 
initiating the migration operation of the VM from the first host to a second host different from the first host (par 53; i.e. source host computing device initiates migration of VM to target host computing device; Examiner notes that the migration is to one or more target host computing devices, thus implying the host devices are different. See also fig. 3); 
synchronizing the transfer of the [security] data from the first HSM to the second HSM to occur concurrently with the migration of the VM from the first host to the second host (par 55; migration of the VM includes the transfer of VM data, see also par 32, 49); and 
updating a status of the VM from the migration operation (par 45; i.e. status of the VM is part of VM data 408 [see also par. ] which status identifies VM as migration candidate), 

Holla does not teach yet Salmela suggests:

Transferring security data (Salmela; par 87: “MCIM indicates the collection of M2M security data”, par 166; i.e. transfers preliminary credentials)
wherein the transferred security data includes stored secret credentials belonging to the VM (par 166; i.e. transfers preliminary credentials).

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have implemented a transfer mechanism of security data, as taught by Salmela, to Holla’s invention. The motivation to do so would be in order to provide, via credentials, as part of VM data, identifying data for the VM (Salmela: par 56).


Regarding claim 11, the combination of Holla and Salmela teach:
The method of Claim 9, wherein the second host resides within the computer network (Salmela: fig. 2, 3GPP, i.e. same network, par 55: “…between hosts within the same cloud.” ).  

Regarding claim 12, the combination of Holla and Salmela teach:
The method of Claim 9, wherein the second host resides outside of computing environment of the computer network (Salmela: fig. 2, par 55, i.e. migration between computing environments).  

Regarding claim 14, the combination of Holla and Salmela teach:
14. The method of Claim 13, further comprising a step of erasing the security data (Salmela: i.e. VM security data) from the first HSM (Salmela: i.e. MCIM-1, fig. 2) upon completion of the step of transferring (Salmela: par 161: “If message 6a shows that activation of the vM2ME was successful, the old cloud manager signals the old dom0 to discard the old vM2ME associated with the VM in the old cloud”; par 192: “MCIM in a visited cloud will be deleted after the VM has migrated away from that cloud”, see also par 87: “MCIM indicates the collection of M2M security data”, see also par 166; i.e. transfer of credentials for the VM together with a request to set up a vM2ME, which in itself initiates a migration of the VM [see also fig. 3]).   


Regarding claim 18, the combination of Holla and Salmela teach:
The method of Claim 9, wherein the computer network comprises one of a Cloud computing environment (Salmela: par 14; ;i.e. first and second computer environments can be in the same computing cloud) and a network function virtualization computing environment (Salmela: par 54; i.e. first computer environment and second computing environment are in a virtualized computing environment).  

Regarding claim 19, the combination of Holla and Salmela teach:
The method of Claim 9, wherein the computer network comprises a single tier (Salmela: i.e. cloud computing [3gpp network]) of a multi-tier (Salmela: 3gpp network the internet) computer system (Salmela: fig. 2 )(Salmela: par 14; i.e. inventor teaches first and second computing systems in different computer clouds (one computing cloud vs. another computing cloud; Examiner notes that such different computer clouds ).-24- PATENT 61106NP 

Regarding claim 20, the combination of Holla and Salmela teach:
The method of Claim 19, wherein the single tier comprises one of a Cloud computing environment (Salmela: fig. 2, 3gpp network), a Fog computing environment, and a Mist computing environment.


Claims 15-17, 21  rejected under 35 U.S.C. 103 as being unpatentable over Holla et al. (US 2015/0355924 A1, hereinafter “Holla”) in further view of Salmela et al. (US 2014/0325515 A1, hereinafter “Salmela”) also in further view of Sengupta et al. (US 2017/0359414 A1, hereinafter “Sengupta”).



Regarding claim 15, Holla and Salmela teach, specifically Salmela, that every VM has an association with the HSM (par 124) and that before migration VM has an association with MCIM-1 (i.e. first HSM) and after migration, VM has an association with MCIM-2 (i.e. second HSM) (see par 147).  However,  Holla and Salmela do not explicitly teach yet Sengupta suggests:
The method of Claim 9, wherein the migration operation comprises a step of migrating the association of the VM from the first HSM to an association of the VM with the second HSM (Sengupta par 18: “upon live migrating a VM, hypervisor 116 also transmits entries of a connection table 144 associated with the migrating VM to the destination host”, see also par 26, 28, fig. 1, 2B and Abstract).
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the teachings of Holla and Salmela to also migrate the association of the VM from the first HSM to an association of the VM with the second HSM, as taught by Sengupta.  The motivation to do so would be in order for the new host to obtain data related to the migrated VM so that communication associated with the migrated VM can be monitored (Sengupta: par 24).

Regarding claim 16, Although Holla and Salmela teach the transferring of HSM (Salmela: i.e. MCIM) when migrating VM (Salmela: fig. 3), Holla and Salmela do not explicitly teach yet Sengupta suggests:
The method of Claim 9, wherein the step of triggering comprises a step of transmitting a “transfer to” command, by a system operator of the computer network (fig. 2b, par 252), to at least one of (i) an HSM administrator, (ii) both of the first HSM (fig. 2B, 202 in 121 in host 1) and the second HSM (fig. 2B, 202 in 121 in host 2), and (iii) the first HSM (Sengupta: Par 20, fig. 2B; i.e. “from one SVM 121 in the source host to an SVM121 in the destination host” Examiner notes that transfer of connection data from source host to destination host “from an SVM 121 in the source host 104 to an SVM 121 in the destination host” implies that the command would be a “transfer to” when migrating connection data when a migration of VM is occurring).
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have implemented a command that directs a transfer from a first HSM and a transfer to a second HSM in the event of the migration of the association data of a VM, as taught by Sengupta, to Holla and Salmela’s invention.  The motivation to do so would be to properly monitor the communication associated with the migrated VM (Sengupta: par 24).

Regarding claim 17, the combination of Holla, Salmela and Sengupta teach:
17. The method of Claim 16, wherein the HSM administrator is configured to maintain administrative jurisdiction over the first HSM and the second HSM (Sengupta: par 13: “Virtualization manager 130 is configured to carry out administrative tasks for computing system 100, including managing hosts 104, managing VMs 120 running within each host 104, provisioning VMs, migrating VMs from one host to another host, and load balancing between hosts 104”, see also par 29: “virtualization manager 130 automatically determines that the VM should be transferred from the source host to the destination host”).  

Regarding claim 21, the combination of Holla, Salmela, and Sengupta teach:
The method of Claim 16, wherein the step of triggering further comprises a step of instructing the second HSM (Salmela: fig. 2B, 202 in 121 in host 2) with a "transfer from" command (Salmela: Par 20, fig. 2B; i.e. “from one SVM 121 in the source host to an SVM121 in the destination host” Examiner notes that transfer of connection data from source host to destination host “from an SVM 121 in the source host 104 to an SVM 121 in the destination host” implies that the command would be a “transfer from” when migrating connection data when a migration of VM is occurring).

Claims 22-24  rejected under 35 U.S.C. 103 as being unpatentable over Holla et al. (US 2015/0355924 A1, hereinafter “Holla”) in further view of Salmela et al. (US 2014/0325515 A1, hereinafter “Salmela”) also in further view of Griffin et al. (US 8,694,781 B1, hereinafter “Griffin”)

Regarding claim 22, the combination of Holla and Salmela do not explicitly teach yet Griffin suggests:
The method of Claim 9, wherein the first and second HSMs include tamper resistant hardware platforms configured to store first and second keys, respectively (Griffin: col. 2 lines 15-26), protected by tamper resistant mechanisms.  (Griffin: col.1 lines 58-64, i.e. tampering mechanisms).

	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have implemented tamper resistant hardware platform to store keys, as taught by Griffin, to Holla and Salmela’s invention.  The motivation to do so would have been in order to protect the system against rogue VMs, unauthorized copying and unintended data leakage (Griffin: col. 1 lines 65-67).

Regarding claim 23, same rationale for the combination of Holla, Salmela and Griffin, which combined in claim 22, applies here as it encompasses same subject matter.  Therefore, Holla, Salmela, and Griffin teach:

The method of Claim 22, wherein the step of transferring occurs over a dedicated point-to-point encrypted connection between the first HSM and the second HSM (Salmela: par 83 and 80, M2M device communicates with other devices and each M2M has a SIM for establishing and securing communications to/from the device, fig 2, also par 87: “a virtual machine also may be provided with a SIM, in particular with an MCIM. The combination of an MCIM and one or more VMs is referred to a "vM2ME" ("virtual machine-to-machine equipment").”).  

Regarding claim 24, same rationale for the combination of Holla, Salmela and Griffin, which combined in claim 23, applies here as it encompasses same subject matter.  Therefore, Holla, Salmela, and Griffin teach:
The method of Claim 23, wherein the dedicated point-to-point encrypted connection includes a layer1 link (Salmela: par 83 and 80, M2M device communicates with other devices and each M2M has a SIM for establishing and securing communications to/from the device, fig 2; Examiner notes that such communication between devices implies a layer 1 communication link, as also supported by Holla: par 24, fig. 2).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
/26 February 2022/
/ltd/